 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR 9004-1(b)

CHRISTCPHER M. MCMONAGLE, ESQ.
COUNSEL FOR MOVANT
cmemonagle@sternecisenberg.com

Stern & Eisenberg, PC

1040 N. Kings Highway, Suite 407,

Cherry Hill, New Jersey 08034

Telephone; (609) 397-9200

Facsimile: (856) 667-1456

 

 

In Re:

MALISSA WILLIAMS
Debtor

JASMONE R.E, BROCKINGTON
HORACE J. ODOM
Co Debtor(s)

 

 

Case No.: 19-31691-FNP
Chapter: 13
Judge: Jerrold N. Poslusny, Jr.

CERTIFICATION OF CREDITOR REGARDING POST PETITION PAYMENT HISTORY
(NOTE AND MORTGAGE 07/31/2018)

Efren Sanchez

Servicing Corporation, hereby certifies the following:

, employed as AVP of D,

i by RoundPoint Mortgage

Recorded on August 29, 2018, in Gloucester County, in Book 15546 at Page 80

Property Address: 246 Sickle Lane, Deptford, NJ 08096

Mortgage Holder: RoundPoint Mortgage Servicing Corporation

Mortgagor(s): Jasmone R, E, Brockington and Horace J. Odom and Malissa L. Williams
POST-PETITION PAYMENTS (Petition filed on 11/18/2019)

 

 

 

 

 

 

 

 

 
 
    

 

 

 

 

 

 

 

 

 

aT Dara 7
$3,535.96 12/01/2019

$3,535.96 01/01/2020

$3,535.96 03/01/2020

$

TOTAL: TOTAL:
$10,607.88 $0.00

 

 

 

[Continue on attached sheets if necessary. ]

Monthly payments past due:

 

 

 

 

 

 

 

 

 

 

Missed Principal and Escrow (if Payment Total Amounts
Payments From To Interest applicable) Amount Missed
3 12/01/2019 102/01/2020 | $2,055.68 $1,480.28 $3,535.96 $10,607.88
Less post-petition partial payments (suspense balance): $(0,00)

Total as of

02/12/2020 | $10,607.88

 

 

 

 

Each current monthly payment is comprised of:

Principal & Interest $2,055.68
Escrow: $1,480.28
TOTAL $3,535.96

Ifthe monthly payment has changed during the pendency of the case, please explain (attach separate
sheet(s) if necessary): N/A

Pre-petition arrears: $56,635.83

I certify under penalty of perjury that the above is true.

Signature: Pv JL Efren Sanchez

RoundPoint Mortgage Servicing
Corporation

Date: Z[1o [2020

rev.2/10/2020
